EXHIBIT 10.31

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [*] AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

LICENSE AGREEMENT

BETWEEN

SHIONOGI & CO., LTD.

AND

AMYLIN PHARMACEUTICALS, INC.

July 8, 2009



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”) is made and entered into effective as
of July 8, 2009 (the “Effective Date”) by and between SHIONOGI & CO., LTD., a
corporation organized under the laws of Japan with a principal place of business
at 1-8, Dochomachi 3- chome, Chuo-ku, Osaka 541-0045, Japan (“Shionogi”), and
AMYLIN PHARMACEUTICALS, INC., a Delaware corporation with a principal place of
business at 9360 Towne Centre Drive, San Diego, California 92121 (“Amylin”).
Amylin and Shionogi are sometimes referred to herein individually as a “Party”,
and collectively as the “Parties.”

RECITALS

WHEREAS, Amylin owns or controls certain patent rights and know-how relating to
proprietary proteins referred to generally as leptins; and

WHEREAS, Shionogi is a pharmaceutical company engaged in the research,
development, manufacturing, and commercialization of pharmaceutical compounds
and has capabilities in the development, manufacture and commercialization of
pharmaceutical compounds; and

WHEREAS, Shionogi desires to obtain from Amylin, and Amylin is willing to grant
to Shionogi, the exclusive license to develop, manufacture (subject to certain
limitations) and commercialize certain leptin products in Japan, South Korea and
Taiwan, on the terms and conditions set forth herein; and

WHEREAS, Shionogi desires to obtain from Amylin, and Amylin is willing to supply
to Shionogi, its requirements of leptin for development and commercialization in
the licensed territory (either as API drug substance or as final drug product),
on the terms and conditions of a separate supply agreement to be entered into
between the Parties as set forth herein;

NOW, THEREFORE, based on the premises and the mutual covenants and obligations
set forth below, and intending to be bound hereby, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

For purposes of this Agreement, the following terms shall have the meanings as
set forth below:

1.1 “Active Component” means any active pharmaceutical ingredient other than
Leptin which performs an identifiable therapeutic or prophylactic function when
combined with Leptin in a product.

1.2 “Affiliate” means, with respect to a Party, an entity that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with

 

-1-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

such Party. For purposes of this definition, “control” means (with correlative
meanings for the terms “controlled by” and “under common control with”) the
possession, direct or indirect, of the power to cause the direction of the
management and policies of the applicable entity, whether through ownership of
fifty percent (50%) or more of the voting securities of such entity, by contract
or otherwise. An entity will be an Affiliate for purposes of this Agreement only
so long as it satisfies the definition set forth above in this Section.

1.3 “Amgen Agreement” means the License Agreement between Amylin and Amgen, Inc.
dated February 7, 2006 a redacted copy of which is attached to this Agreement as
Exhibit C.

1.4 “Amylin” shall have the meaning ascribed to such term in the opening
paragraph of this Agreement.

1.5 “Amylin Indemnitees” shall have the meaning ascribed to such term in Section
8.2.

1.6 “Claim” means any claim, allegation, suit, complaint, action or legal
proceeding.

1.7 “Combination Product” means any product sold by or on behalf of Shionogi,
its Affiliates or Sublicensee(s) that contains Leptin in combination with one or
more Active Components.

1.8 “Commercialize” or “Commercialization” means those activities relating to
the promotion, marketing, distribution and sale of Licensed Products, including
Phase IV Trials or equivalent clinical trials conducted following Regulatory
Approval to market a pharmaceutical product.

1.9 “Commercially Reasonable Efforts” means the level of efforts and resources
commonly used in the pharmaceutical industry to develop, obtain regulatory
approvals for, protect intellectual property relating to, and commercialize a
product consistent with the efforts a similarly situated pharmaceutical company
would typically devote to a product at a similar stage in its product life and
of similar market potential, profit potential and strategic value resulting from
its own research efforts, based on information and conditions then-prevailing,
including, without limitation, efficacy of the product, the competitiveness of
alternative products in the marketplace, the patent and other proprietary
position of the product, the likelihood of regulatory approval given the
regulatory structure involved and the likelihood of adequate reimbursement.
Commercially Reasonable Efforts shall be determined on a country-by-country
(each country including its territories) basis for a particular Licensed
Product, and it is anticipated that the level of effort will change over time
reflecting changes in the status of the Licensed Product and the country
(including its territories) involved.

1.10 “Confidential Information” of a Party means all confidential or proprietary
information received or otherwise obtained by the other Party from such Party or
its Affiliates pursuant to this Agreement, other than that portion of such
information that:

 

-2-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

(a) is now, or hereafter becomes, generally available to the public through no
fault of the receiving Party, or its Affiliates, or any entity that obtained
such information or materials from the receiving Party;

(b) the receiving Party or its Affiliates already possesses, as evidenced by its
written records, prior to receipt thereof from the disclosing Party;

(c) is obtained without restriction from a Third Party that had the legal right
to disclose the same to the receiving Party or its Affiliates; or

(d) has been independently developed by the receiving Party or its Affiliates
without the aid, application or use of any Confidential Information of the
disclosing Party, as demonstrated by competent written proof.

1.11 “Control” means, with respect to any (a) material, document, item of
information, method, data or other know-how or (b) intellectual property right,
the possession (whether by ownership or license, other than by a license granted
pursuant to this Agreement) by a Party or its Affiliates of the ability to grant
to the other Party access to use, ownership, a license and/or a sublicense as
provided for in this Agreement under such item or right without violating the
terms of any agreement or other arrangement with any Third Party as of the time
such Party would first be required hereunder to grant the other Party such
access, ownership, license, or sublicense (as applicable).

1.12 “Default” means, with respect to a particular Party, that: (a) any
representation or warranty of such Party set forth herein shall have been untrue
in any material respect when made, (b) such Party, or such Party’s Affiliate or
Sublicensee, shall have materially breached this Agreement or (c) such Party has
failed to pay to the other Party any payment owed to the other Party on or
before the last day when such payment is due.

1.13 “Dollar” means a United States dollar, and “$” shall be interpreted
accordingly.

1.14 “Drug Product” means the finished dosage form that contains Drug Substance,
generally, but not necessarily, in association with other active or inactive
ingredients, and not necessarily labeled or packaged.

1.15 “Drug Substance” means Leptin in bulk active pharmaceutical ingredient
form, ready for formulation into final drug product.

1.16 “FDA” means the United States Food and Drug Administration, or any
successor thereto.

1.17 “Field of Use” means use in the treatment of lipodystrophy and/or
congenital absence of Leptin in humans[*].

1.18 “Financial Event” shall have the meaning ascribed to it in Section 10.2(a).

 

-3-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

1.19 “FTE” means the equivalent of the work of one (1) professional employee
full-time for one (1) year (consisting of at least a total of [*] or [*] per
year (excluding vacations and holidays)).

1.20 “FTE Rate” means [*] per FTE for 2009, and may be adjusted on an annual
basis in accordance with the U.S. Consumer Price Index.

1.21 “GAAP” means United States generally accepted accounting principles.

1.22 “IND” means an Investigational New Drug application, as defined in 21
C.F.R. 312 or any successor regulation.

1.23 “Indemnified Party” shall have the meaning ascribed to it in Section 8.3.

1.24 “Indemnifying Party” shall have the meaning ascribed to it in Section 8.3.

1.25 “Launch Date” means the date on which a Licensed Product is first sold by
Shionogi, its Affiliate or Sublicensee to a Third Party in a country in the
Territory, after Regulatory Approval for the Licensed Product has been granted
in such country.

1.26 “Leptin” means r-metHuLeptin, the polypeptide having the amino acid
sequence set forth in Exhibit A of this Agreement.

1.27 “License Fee” shall have the meaning ascribed to it in Section 5.1.

1.28 “Licensed Know-How” means any know-how, trade secret, experimental data,
formula, experimental procedure, pre-clinical and clinical data and other
confidential and/or proprietary information that (a) is Controlled by Amylin or
its Affiliates, and (b) is directly related to the Field of Use and is necessary
for the development, use, or sale of Licensed Product in the Field of Use in the
Territory. For clarity, and without limitation, all Restricted Manufacturing
Information is excluded from “Licensed Know-How”.

1.29 “Licensed Patent Rights” means the Leptin Patent Rights and/or Rockefeller
Patent Rights, as applicable.

1.30 “Leptin Patent Rights” means patent rights limited to Leptin and to the
extent Controlled by Amylin in the following:

(a) the patents and patent applications set forth in part 2 of Exhibit B;

(b) any and all patent applications that are continuations or divisionals of the
patent applications described in (a) above;

(c) any and all issued and unexpired patents resulting from any of the
applications described in (a) or (b) above; and

 

-4-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

(d) any and all issued and unexpired reissues, reexaminations, renewals, or
extensions of any of the patents described in (a), (b) or (c) above.

1.31 “Licensed Product” means any preparation containing Leptin intended for use
in the Field of Use. For clarity, the term “Licensed Product” excludes any
product that antagonizes the Leptin Receptor.

1.32 “Licensed Technology” means the Licensed Patent Rights and Licensed
Know-How.

1.33 “Losses” means costs and expenses (including, without limitation,
reasonable legal expenses and attorneys’ fees), judgments, liabilities, fines,
damages, assessments and/or other losses.

1.34 “Marketing Approval Application” means the appropriate application or
registration submitted to the appropriate Regulatory Authority in a particular
country in the Territory to seek Regulatory Approval in such country.

1.35 “Net Sales” means, with respect to the applicable time period, all revenues
recognized in accordance with GAAP consistently applied, that are invoiced for
or otherwise received from sales or other commercial disposition of Licensed
Products sold, transferred or used by or for Shionogi, its Affiliates and its
Sublicensees in arm’s-length transactions to Third Parties during such time
period, less the total of the following charges or expenses to the extent
actually incurred or allowed with respect to such sale or disposition:
(a) trade, cash, prompt payment and/or quantity discounts off of the invoiced
price; (b) returns, allowances and rebates, and chargebacks, other allowances or
payments to government agencies; (c) retroactive price reductions applicable to
sales of such Licensed Product; (d) reasonable management fees paid to group
purchasing organizations and managed care entities; (e) freight, shipping,
packing and insurance; and (f) nonrecoverable sales and other taxes based on
sales prices (excluding income taxes) to the extent paid by Shionogi, its
Affiliates or Sublicensees (and not reimbursed by a Third Party); provided that
the amounts in subsections (e) and (f) in the aggregate do not exceed [*]% of
total revenues recognized for such time period for the sale of Licensed
Products.

All of the sales, and deductions taken above, shall be determined in accordance
with GAAP.

Any disposal of Licensed Products for, or use of Licensed Products in, clinical
or pre-clinical trials without charge, given as free samples, including sample
cards/coupon, or distributed for indigent programs shall not be included in Net
Sales.

Upon any sale or other disposal of any Licensed Product that should be included
within Net Sales for any consideration other than an exclusively monetary
consideration on bona fide arm’s-length terms, then for purposes of calculating
the Net Sales under this Agreement, such Licensed Product shall be deemed to be
sold exclusively for money at the average sales price during the applicable
reporting period generally achieved for such Licensed Product in the country in
which such sale or other disposal occurred when such Licensed Product is sold
alone and not with other products.

 

-5-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

In the case of any Licensed Product that is a Combination Product, Net Sales for
such Combination Product shall be calculated by multiplying actual Net Sales of
such Combination Product by the fraction A/(A+B) where A is the invoice price of
the Licensed Product (which does not contain any Active Component(s)), if sold
separately, and B is the total invoice price of the Active Component(s) in the
Combination Product, if sold separately. If, on a country-by-country basis, the
Active Component(s) in the Combination Product is not sold separately in said
country, Net Sales for the purpose of determining royalties of the Combination
Product shall be calculated by multiplying actual Net Sales of such Combination
Product by the fraction A/D, where A is the invoice price of the Licensed
Product (which does not contain any Active Component(s)), if sold separately,
and D is the invoice price of the Combination Product. If neither the Licensed
Product (which does not contain any Active Component(s)) nor the Active
Component(s) in the Combination Product is sold separately in a given country,
the Parties shall determine Net Sales for such Combination Product by mutual
agreement based on the relative contribution of the Licensed Product (which does
not contain any Active Component(s)) and the Active Components in the
Combination Product.

In the event a Licensed Product is sold with one or more other products or
services for a single price (together, a “Multiple Product Offering”), Net Sales
for such Multiple Product Offering shall be calculated by multiplying actual Net
Sales of such Multiple Product Offering by the fraction A/(A+B) where A is the
invoice price of the Licensed Product, if sold separately, and B is the total
invoice price of the other products in the Multiple Product Offering, if sold
separately. If, on a country-by-country basis, the other products in the
Multiple Product Offering are not sold separately in said country, Net Sales for
the purpose of determining royalties of the Multiple Product Offering shall be
calculated by multiplying actual Net Sales of such Multiple Product Offering by
the fraction A/D, where A is the invoice price of the Licensed Product, if sold
separately, and D is the invoice price of the Multiple Product Offering. If
neither the Licensed Product nor the other products are sold separately in a
given country, the Parties shall determine Net Sales for such Multiple Product
Offering by mutual agreement based on the relative contribution of the Licensed
Product (excluding other products) and each other product in the Multiple
Product Offering.

1.36 “Phase IV Trial” means a clinical trial of a pharmaceutical product
initiated in a country in an approved indication after receipt of Regulatory
Approval for such product in such indication in such country, to delineate
additional information about such product’s risks, benefits and optimal use.

1.37 “Procedural Default” shall have the meaning ascribed to it in Section
10.2(e).

1.38 “Regulatory Approval” means any approvals (including supplements,
amendments, pre- and post-approvals and price approvals), licenses,
registrations or authorizations of any national, supra-national, regional, state
or local regulatory agency, department, bureau, commission, council or other
governmental entity, necessary for the distribution, use or sale of a Licensed
Product in a country in the Territory.

 

-6-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

1.39 “Regulatory Authority” means any regulatory agency, department, bureau,
commission, council or other governmental entity involved in granting approvals
for the development, manufacturing, marketing, reimbursement and/or pricing of a
Licensed Product in a country in the Territory.

1.40 “Regulatory Documents” means all regulatory documents and filings,
correspondence with Regulatory Authorities, annual reports and amendments
thereto related to Leptin or a Licensed Product.

1.41 “Restricted Manufacturing Information” means all information Controlled by
Amylin or its Affiliates that relates directly to the manufacture of Leptin
including but not limited to information contained in the CMC section of any
applicable Regulatory Documents covering Leptin.

1.42 “Rockefeller License” means that certain License Agreement between The
Rockefeller University and Amgen, Inc. dated April 14, 1995, as amended, a
redacted copy of which is included in the Amgen Agreement.

1.43 “Rockefeller Patents” means the following patent rights to the extent
Controlled by Amylin:

(a) the patents and patent applications identified in part 1 of Exhibit B;

(b) any and all patent applications that claim priority to any of the patents
and patent applications identified in part 1 of Exhibit B hereto to the extent
that the claims are directed to Leptin or its use in the Field of Use,
(including divisional or continuation, in whole or in part, applications based
on the patent applications described in (a) above);

(c) any and all foreign applications in the Territory corresponding to the
patent applications described in (a) and (b) above;

(d) any and all issued and unexpired patents resulting from any of the
applications described in (a), (b) or (c) above; and

(e) any and all issued and unexpired reissues, reexaminations, renewals, or
extensions of any of the patents described in (a) or (d) above.

Rockefeller Patents shall include the patent rights of subparts (b), (c),
(d) and (e) above solely to the extent such patent rights are licensed to Amylin
by Amgen under the Amgen Agreement.

1.44 “Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the period from the Launch Date of the particular
Licensed Product in a

 

-7-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

specific country until the later of: (i) expiration of the last-to-expire Valid
Claim covering such Licensed Product in such country, or (ii) expiration of any
market exclusivity period granted by a Regulatory Authority with respect to such
Licensed Product in such country (e.g., designation as an orphan product), or
(iii) ten (10) years from the Launch Date of such Licensed Product in such
country.

1.45 “Royalty Term for Amgen” means, on a Licensed Product-by-Licensed Product
and country-by-country basis, the period from the Launch Date of the particular
Licensed Product in a specific country until the later of: (i) expiration of the
last-to-expire Valid Claim covering such Licensed Product in such country,
(ii) expiration of any market exclusivity period granted by a Regulatory
Authority with respect to such Licensed Product in such country (e.g.,
designation as an orphan product), or (iii) ten (10) years from the Launch Date
of such Licensed Product in such country.

1.46 “Royalty Term for Rockefeller” means, on a Licensed Product-by-Licensed
Product and country-by-country basis, the period from the Launch Date of the
particular Licensed Product in a specific country until the expiration of the
last-to-expire Valid Claim covering such Licensed Product in such country.

1.47 “Shionogi” shall have the meaning ascribed to such term in the opening
paragraph of this Agreement.

1.48 “Shionogi Product Data” means all data and other results generated in any
clinical trials or other studies on a Licensed Product conducted by or on behalf
of Shionogi or its Affiliate or Sublicensee.

1.49 “Shionogi Indemnitees” shall have the meaning ascribed to such term in
Section 8.1.

1.50 “Shionogi Know-How” means any know-how, trade secret, experimental data,
formula, experimental procedure, pre-clinical and clinical data and other
confidential and/or proprietary information that (a) is Controlled by Shionogi
or its Affiliates, and (b) is necessary or useful for the development, use,
manufacture or sale of Licensed Product.

1.51 “Shionogi Patent” means any patent or patent application that (a) is
Controlled by Shionogi or its Affiliates, and (b) claims or covers the
development, use, manufacture or sale of a Licensed Product.

1.52 “Specifications” means the specifications for Drug Substance and/or Drug
Product, as established by Amylin in consultation with Shionogi.

1.53 “Sublicensee” means a sublicensee, direct or indirect, of Shionogi under
Shionogi’s rights pursuant to Sections 2.1, 2.2 and/or 2.3.

1.54 “Term” means the term of this Agreement as set forth in Section 10.1.

 

-8-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

1.55 “Territory” means Japan, South Korea and The Republic of China (Taiwan).

1.56 “Third Party” means any Person other than Amylin or Shionogi or an
Affiliate of either of them.

1.57 “Trademark” means any trade name, service mark, logo or trademark (whether
or not registered), together with all goodwill associated therewith, and any
renewals, extensions or modifications thereto.

1.58 “Valid Claim” means an unexpired claim of an issued patent within the
Licensed Patent Rights that has not been found to be unpatentable, invalid or
unenforceable by a court or other authority in the country of the patent, from
which decision no appeal is taken or can be taken.

ARTICLE 2

LICENSES AND RELATED RIGHTS

2.1 Patent Licenses.

(a) Subject to the terms and conditions of this Agreement and the Amgen
Agreement, Amylin hereby grants to Shionogi an exclusive (even as to Amylin)
license, with the right to grant sublicenses (subject to Shionogi’s compliance
with Section 2.3 of this Agreement), under the Leptin Patent Rights solely to
develop, use, sell, have sold, offer for sale and import Licensed Products in
the Territory within the Field of Use.

(b) Subject to the terms and conditions of this Agreement, the Amgen Agreement
and the Rockefeller License, Amylin hereby grants to Shionogi an exclusive (even
as to Amylin) sublicense, with the right to grant further sublicenses (subject
to Shionogi’s compliance with Section 2.3 of this Agreement and the terms of the
Rockefeller License), under Amylin’s exclusive rights under the Rockefeller
Patents solely to develop, use, sell, have sold, offer for sale and import
Licensed Products in the Territory within the Field of Use.

2.2 Know-How License. Subject to the terms and conditions of this Agreement,
including Sections 2.4, 2.5 and 3.1, and to the terms of both the Amgen
Agreement and the Rockefeller License (as applicable), Amylin hereby grants to
Shionogi an exclusive (even as to Amylin) license, with the right to grant
sublicenses (subject to Shionogi’s compliance with Section 2.3 of this
Agreement), under the Licensed Know-How solely to develop, use, sell, have sold,
offer for sale and import Licensed Products in the Territory within the Field of
Use.

2.3 Sublicenses. Shionogi shall have the right to grant sublicenses to its
Affiliates and Third Parties under the license rights granted in Sections 2.1
and 2.2, subject to the other terms of this Article 2. Only as expressly
permitted under this Article 2, Shionogi may grant sublicenses to Third Parties
under the license rights granted in Section 2.1 and 2.2, which shall allow the
grant of further sublicenses by such Third Parties; provided, however, that any
such

 

-9-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

sublicense of rights to a Third Party shall be subject to the prior written
consent of Amylin, which shall not be unreasonably withheld or delayed.
Notwithstanding the sublicensing of all or part of Shionogi’s rights and
obligations hereunder, Shionogi shall remain responsible for the full and
complete performance of all of Shionogi’s obligations and duties under this
Agreement. Shionogi shall promptly notify Amylin of the granting of any
sublicense hereunder and provide to Amylin a copy of the fully-executed
agreement under which Shionogi granted such sublicense. Any such sublicense
shall require the Sublicensee to comply with the obligations of Shionogi as
contained herein. Any such sublicense shall provide for the termination of the
sublicense upon termination of this Agreement. Shionogi shall include in each
and every sublicense agreement express language that all the terms of any such
sublicense are subject to the terms, conditions and obligations of this
Agreement.

2.4 Retained Rights. Notwithstanding the licenses granted to Shionogi pursuant
to Sections 2.1 and 2.2, Amylin retains all rights under the Licensed
Technology: (a) as needed to fulfill its obligations under this Agreement;
(b) to conduct research, development, manufacturing and commercialization
activities with respect to products containing Leptin, other than Licensed
Products; and (c) to conduct research, development, manufacturing and
commercialization activities with respect to all products containing Leptin,
including Licensed Products, for any use other than the Field of Use in the
Territory, and for any and all uses outside the Territory. Further, Amgen, Inc.
retains rights under the Licensed Technology to the extent specified in the
Amgen Agreement. Further, Rockefeller retains rights under the Licensed
Technology to the extent specified in the Rockefeller License.

2.5 Limitations on License Rights. Expressly excluded from the license rights
granted to Shionogi in Sections 2.1 and 2.2 are any rights (a) to use or
practice the Restricted Manufacturing Information, or (b) to manufacture or have
manufactured, any Drug Substance or Drug Product. Further, Shionogi hereby
covenants and agrees that it shall not, and its Affiliates and Sublicensees
shall not, (x) use or practice the Licensed Technology for any use or purpose
other than as expressly permitted in the licenses granted in Sections 2.1 and
2.2, or (y) develop, use, promote, market, offer for sale or sell any Licensed
Product for any use outside of the Field of Use, or (z) market, promote or sell
any Licensed Product outside the Territory, which rights are expressly and
exclusively reserved to Amylin. It is understood and agreed that Amylin retains
exclusively all rights to the Restricted Manufacturing Information and has no
obligation to disclose same to Shionogi. Shionogi also covenants that it and its
Affiliates and Sublicensees shall at all times comply with the obligations of
Amylin under the Amgen Agreement.

2.6 Buy-Back Option. In addition to the termination rights set forth in
Section 10.2, Amylin may terminate this Agreement at any time with or without
cause in accordance with the provisions of this Section 2.6 (such termination
right hereinafter referred to as the “Buy-Back Option”). In the event Amylin
exercises its Buy-Back Option pursuant to this Section 2.6, Amylin and Shionogi
shall negotiate in good faith the terms of the Buy-Back Option, which shall
include the obligation by Amylin to make a one-time payment to Shionogi (such
payment hereinafter referred to as the “Buy-Back Option Fee”). In the event
Amylin exercises its Buy-

 

-10-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Back Option before the Launch Date, the Buy-Back Option Fee shall be an amount
(a) at least equal to the amount of expenses (including out-of-pocket expenses,
all internal Shionogi expenses (such as FTEs of Shionogi employees) and any fees
paid to Amylin, Amgen and Rockefeller) incurred by Shionogi in developing the
Licensed Product (such fees hereinafter referred to as “Shionogi’s Sunk Costs”)
and (b) no more than [*] the amount of Shionogi’s Sunk Costs. In the event
Amylin exercises its Buy-Back Option on or after the Launch Date, the Buy-Back
Option Fee shall be a total of (a) an amount no more than [* the amount of
Shionogi’s Sunk Costs, and (b) an amount no more than [*] monthly Net Sales of
Licensed Products in the month in which the Buy-Back Option is exercised. In the
event Amylin and Shionogi cannot reach an agreement on the amount of the
Buy-Back Option Fee within [*] of the date Amylin notifies Shionogi of its
intent to exercise the Buy-Back Option, then Amylin will choose an independent
valuation entity to determine the amount of the Buy-Back Option Fee. Shionogi
shall have [*] from the date Amylin notifies Shionogi the identity of the
independent valuation entity to accept or reject such entity. In the event
Shionogi accepts the entity or does not respond within [*], such independent
valuation entity shall establish the amount of the Buy-Back Option Fee in
accordance with the parameters set forth in this Section 2.6.

2.7 Rockefeller License Agreement. Shionogi agrees to comply directly with the
obligations set forth in the Rockefeller License, including timely paying
directly to The Rockefeller University or its successors or assigns all
royalties payable to The Rockefeller University under the terms of the
Rockefeller License that arise as a result of the activities of Shionogi or its
Affiliates or Sublicensees under this Agreement. Amylin agrees to comply
directly with obligations of Amylin under the Rockefeller License, if any, other
than the obligations which Shionogi agrees to comply with directly pursuant to
the preceding sentence. Each of Amylin and Shionogi will promptly notify the
other of any notice of default or breach that it receives from The Rockefeller
University (or its successors or assigns) regarding the Rockefeller License. In
the event The Rockefeller University notifies Amylin or Shionogi of a default or
breach under the Rockefeller License related to any failure by Shionogi, its
Affiliates and/or Sublicensees to perform any obligation or covenant under the
Rockefeller License, Amylin shall have the right, but not the obligation, to
take such actions and/or make such payments as reasonably necessary or
appropriate to cure such default or breach, and Shionogi shall promptly
reimburse Amylin therefor. Solely to the extent necessary to avoid termination
of Shionogi’s sublicense under Sections 2.1 and 2.2 of this Agreement due to a
termination of the Rockefeller License, Shionogi shall have the right, but not
the obligation, to take such actions and/or make such payments as reasonably
necessary or appropriate to cure any default or breach of Amylin’s obligations
under the Rockefeller License that Amylin has not cured. Neither Party shall
terminate, amend or modify or waive any rights under the Rockefeller License
without the prior written consent of the other Party, which shall not be
unreasonably withheld or delayed. Failure of Shionogi to perform its obligations
under this Section 2.7 shall constitute a Default under this Agreement. Amylin
shall have no liability to Shionogi for any termination or modification of the
Rockefeller License arising out of or resulting from the failure of Shionogi,
its Affiliates and/or Sublicensees to abide by, comply with or perform under the
terms, conditions or obligations of the Rockefeller License. Notwithstanding
anything to the contrary in this Agreement, Shionogi agrees that the licenses
and rights granted under this Agreement

 

-11-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

with respect to the Rockefeller Patents, Rockefeller know-how and Rockefeller
License are subject to all terms, conditions and obligations under the
Rockefeller License. Amylin agrees to take all lawful steps reasonably necessary
or requested by Shionogi to permit Shionogi to exercise and enforce Amylin’s
rights under the Rockefeller License to the extent of Shionogi’s rights under
this Agreement.

2.8 Amgen License Agreement. Shionogi agrees to comply directly with the
obligations set forth in the Amgen Agreement, including timely paying directly
to Amgen or its successors or assigns all royalties payable to Amgen under the
terms of the Amgen Agreement, that arise as a result of the activities of
Shionogi or its Affiliates or Sublicensees under this Agreement. Amylin agrees
to comply directly with obligations of Amylin under the Amgen Agreement, if any,
other than the obligations which Shionogi agrees to comply with directly
pursuant to the preceding sentence. Each of Amylin and Shionogi will promptly
notify the other of any notice of default or breach that it receives from Amgen
(or its successors or assigns) regarding the Amgen Agreement. In the event Amgen
notifies Amylin or Shionogi of a default or breach under the Amgen Agreement
related to any failure by Shionogi, its Affiliates and/or Sublicensees to
perform any obligation or covenant under the Amgen Agreement, Amylin shall have
the right, but not the obligation, to take such actions and/or make such
payments as reasonably necessary or appropriate to cure such default or breach,
and Shionogi shall promptly reimburse Amylin therefor. Solely to the extent
necessary to avoid termination of Shionogi’s sublicense under Sections 2.1 and
2.2 of this Agreement due to a termination of the Amgen Agreement, Shionogi
shall have the right, but not the obligation, to take such actions and/or make
such payments as reasonably necessary or appropriate to cure any default or
breach of Amylin’s obligations under the Amgen Agreement that Amylin has not
cured. Neither Party shall terminate, amend or modify or waive any rights under
the Amgen Agreement without the prior written consent of the other Party, which
shall not be unreasonably withheld or delayed. Failure of Shionogi to perform
its obligations under this Section 2.8 shall constitute a Default under this
Agreement. Amylin shall have no liability to Shionogi for any termination or
modification of the Amgen Agreement arising out of or resulting from the failure
of Shionogi, its Affiliates and/or Sublicensees to abide by, comply with or
perform under the terms, conditions or obligations of the Amgen Agreement.
Notwithstanding anything to the contrary in this Agreement, Shionogi agrees that
the licenses and rights granted under this Agreement are subject to all terms,
conditions and obligations under the Amgen Agreement. Amylin agrees to take all
lawful steps reasonably necessary or requested by Shionogi to permit Shionogi to
exercise and enforce Amylin’s rights under the Amgen Agreement to the extent of
Shionogi’s rights under this Agreement.

2.9 Shionogi License. Subject to the terms and conditions of this Agreement,
Shionogi hereby grants to Amylin a non-exclusive license (or sublicense, as
applicable), with full rights to grant sublicenses, under the Shionogi Product
Data, the Shionogi Know-How, and the Shionogi Patents solely to research,
develop, seek regulatory approval of, promote, market, use, offer for sale and
sell products containing Leptin outside the Territory.

 

-12-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

ARTICLE 3

TRANSFER OF ASSETS; MANUFACTURE AND SUPPLY OF DRUG SUBSTANCE

AND DRUG PRODUCT; REGULATORY MATTERS

3.1 Transfer of Assets.

(a) Licensed Know-How. As soon as is reasonably practicable after the Effective
Date, Amylin will provide to Shionogi copies of the Licensed Know-How, and any
applicable Regulatory Documents for the Territory, relating to the Field of Use,
and to the extent then in its possession. The clinical data portion of the
Licensed Know-How will be provided to Shionogi in computer-readable, SAS
transport format, where practicable and available, and otherwise in printed
format. All other portions of the Licensed Know-How will be provided to Shionogi
in written form, electronically if reasonably practicable and otherwise in hard
copy documents. Data from all clinical trials applicable to the Field of Use
conducted by or on behalf of Amylin will also be provided in signed clinical
study reports. Data relating to the Field of Use from the ongoing clinical
trials will also be provided in written reports, summaries or manuscripts where
available. If, during the Term, information is identified that is Controlled by
Amylin or its Affiliates, is reasonably necessary for the development,
manufacture or commercialization of Licensed Products in the Territory in the
Field of Use as contemplated in this Agreement, and should be included in the
Licensed Know-How provided under this Section 3.1 but was not previously
provided to Shionogi pursuant to this Section 3.1, then Amylin will promptly
provide such Licensed Know-How to Shionogi.

(b) Reserved Rights. Amylin shall have a right to review, a right of access, a
right of reference and a right to use and incorporate all Licensed Know-How
(including all data and information in Regulatory Documents assigned to
Shionogi) to satisfy its obligations and to exercise all its retained rights
under this Agreement.

3.2 Manufacture and Supply of Drug Substance and Drug Product. The Parties agree
that for so long as Amylin is developing or commercializing Leptin, Amylin shall
manufacture, or have manufactured, and supply to Shionogi its requirements of
Drug Product in accordance with the terms and conditions of separate supply
agreements to be entered into by the Parties. Should the Drug Product not
conform to the specification required by Ministry of Health, Labor and Welfare
(as determined by Shionogi at Shionogi’s expense), Amylin shall put forth
Commercially Reasonable Efforts to facilitate resolution of such issue between
Shionogi and the Third Party manufacturer provided, however, Shionogi shall be
responsible for any and all internal or external expenses associated with such
efforts put forth by Amylin or the Third Party manufacturer, except such
expenses as will be necessary to satisfy the requirements commonly requested by
Regulatory Authorities outside the Territory.

Promptly after the Effective Date, the Parties shall negotiate in good faith and
enter into a commercially reasonable clinical supply agreement regarding supply
to Shionogi of its requirements for Drug Product for use in clinical trials. At
the appropriate time prior to commercial launch of sales of Licensed Product
containing Leptin in the Territory, the Parties

 

-13-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

shall negotiate in good faith a commercially reasonable commercial supply
agreement and related agreement including quality agreement regarding supply to
Shionogi of its requirements for Drug Product for use in commercializing such
Licensed Products. Shionogi and its Affiliates and Sublicensees shall not
manufacture or contract with any Third Party to manufacture any Drug Substance
or Drug Product. As provided in more detail in the applicable supply agreements,
Shionogi shall pay Amylin a transfer price for all amounts of Drug Product
delivered to Shionogi by Amylin or Amylin’s designee. Such Transfer Price shall
be an amount as agreed by Amylin and Shionogi in good faith, from time to time,
but shall not be an amount in excess of [*] of Amylin’s actual fully-burdened
manufacturing costs for the Drug Product delivered. In the event Amylin is no
longer developing or commercializing Leptin (i) Amylin shall arrange for
Shionogi to negotiate directly with Amgen regarding the terms under which
Shionogi may contract with an appropriate Amgen approved contract manufacturing
organization for Shionogi to obtain its requirements of such Leptin product for
use in the Field of Use in the Territory, under the other terms of this
Agreement, and (ii) Shionogi agrees to use Commercially Reasonable Efforts to
expeditiously enter into an agreement with such contract manufacturing
organization to provide Shionogi its Drug Substance and Drug Product
Requirements. Amylin shall put forth Commercially Reasonable Efforts to assign
its existing contracts to Shionogi and/or require Amylin’s existing Third Party
manufacturers both for Drug Substance and Drug Product to continue supplying
Shionogi with its requirement until Shionogi becomes able to procure such Drug
Product from such contract manufacturing organization.

3.3 Communications with Regulatory Authorities. From and after the Effective
Date, except as set forth in this Agreement (including Section 3.1(a) for the
transfer of the Regulatory Documents), Shionogi shall be responsible for all
contacts with Regulatory Authorities with respect to Licensed Products in the
Territory within the Field of Use. At Shionogi’s request, and subject to Amylin
personnel being available, Amylin may participate in such regulatory
discussions, such participation to be paid for by Shionogi at the FTE Rate. In
addition, Shionogi shall pay all of Amylin’s reasonable external expenses,
including travel, per diem and lodging, with respect to such participation. All
such travel expenses will be charged in accordance with Amylin’s then-current
travel policy. Shionogi shall share with Amylin all regulatory and related
development information, including but not limited to Regulatory Authority
communications, protocol submissions, annual reports, and licensing applications
in a reasonable timeframe.

3.4 Regulatory Filings. Shionogi shall control and be legally responsible for,
and shall at its sole expense conduct the preparation and filing, in its own
name, with the appropriate Regulatory Authorities of all documents (including
all INDs) that are necessary to conduct clinical studies of the Licensed
Products, and all applications for Regulatory Approval that are necessary to
market and sell Licensed Products in the Field of Use in the Territory. If
reasonably requested by Shionogi, Amylin shall provide reasonable consultation
and cooperation to Shionogi, at Shionogi’s expense (at the FTE Rate) for such
efforts including preparation and provision of documents (including CTD
documents) specifically required for the Territory to support or to accelerate
regulatory filings. Promptly after the submission of each such regulatory
filing, Shionogi shall notify Amylin, in writing that such regulatory filing has
been made, and shall provide Amylin with a copy of each such filing.

 

-14-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

In conjunction with such filings and at Shionogi’s reasonable request, Amylin
shall furnish to Shionogi or, at Amylin’s sole option, directly to the
appropriate Regulatory Authorities, such Information that is (i) already in the
possession and Control of Amylin or its Affiliates and (ii) is necessary to the
IND or to obtain such Regulatory Approval for the Licensed Product. Such
Information shall include information on the manufacturing of the Leptin as it
relates to its use in the applicable Licensed Product. If Amylin elects to
provide such Information directly to the appropriate Regulatory Authorities
rather than to Shionogi, Amylin shall notify Shionogi of its intent to do so,
make a relevant filing, such as Drug Master File (DMF) in accordance with
Shionogi’s reasonable directions, and will provide appropriate authorization
letters to relevant Regulatory Authority to enable Shionogi to reference such
regulatory filings.

Amylin shall request and use its Commercially Reasonable Efforts to cause, a
contract manufacturing organization to accept on-site audits on premises or
laboratories where Drug Substance or Drug Product is manufactured, tested, or
stored as requested by Regulatory Authority or Shionogi as either an independent
audit or in conjunction with an Amylin initiated audit, as Amylin is permitted
to do so, provided that the appropriate notice is given. Amylin may designate
Amylin attendee(s) to participate in any audit conducted by Shionogi. Shionogi
shall be responsible for all costs incurred for such independent audit and for
all costs incurred for its involvement in an Amylin initiated audit. Amylin
shall not respond independently, unless required to do so by Regulatory
Authority, to any regulatory correspondence or inquiry except with Shionogi’s
approval which shall not be unreasonably withheld. In addition, Amylin shall: a)
promptly notify Shionogi of any regulatory inspection or inquiry, including, but
not limited to, inspections of Amylin’s premises or laboratories; b) forward to
Shionogi copies of any correspondence from any Regulatory Authority relating to
the Licensed Product; and, c) obtain the written consent of Shionogi, which
shall not unreasonably be withheld, before referring to Shionogi in any
regulatory correspondence. Where reasonably practicable, Shionogi shall be given
the opportunity to have a representative and/or its designee participate during
any Regulatory Authority inspection.

3.5 Event Reporting. Shionogi shall be responsible for reporting all Events (as
defined below) associated with the development or commercialization of a
Licensed Product in the Territory to the appropriate Regulatory Authorities in
accordance with applicable laws, rules and regulations, and shall provide Amylin
copies of all such reports promptly after filing with the Regulatory
Authorities. Additionally, in the event either Party receives information
regarding Events related to the use of Leptin and/or Licensed Product, such
Party shall promptly provide the other Party with such information in accordance
with a separate Safety Agreement to be entered into by the Parties promptly. For
purposes of this Section 3.5, “Event” shall mean any adverse event, adverse drug
reaction or medical device report, including, without limitation, malfunctions,
product failure, improper or inadequate design, manufacturer labeling or user
error reported during the use of the Licensed Product or Leptin by or on behalf
of Shionogi, its Affiliates, Sublicensees and customers (including, without
limitation, end users purchasing any

 

-15-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Licensed Product or using any Licensed Product purchased from any of the
foregoing). Shionogi shall notify Amylin immediately of any information received
regarding any threatened or pending action by any public authority that may
affect or related to the safety, efficacy, or other labeling claims of any
Leptin product.

3.6 Rights of Reference. Shionogi shall provide Amylin in writing letters of
reference, granting Amylin (and its Affiliates and Sublicensees) the right of
reference for all purposes relating to development or commercialization of
products containing Leptin outside the Territory, with respect to all filings
with Regulatory Authorities made by or on behalf of Shionogi or its Affiliate or
Sublicensee in the Territory relating to Leptin or Licensed Product, and all
Regulatory Approvals to the extent that such filings, registrations and
approvals relate to Leptin or Licensed Product and are needed for Amylin or its
Affiliates or Sublicensees to develop, obtain Regulatory Approval of and
commercialize Licensed Product outside the Territory. Such letters of reference
shall expressly permit Amylin to transfer such rights to its Affiliate and
Sublicensee and allow such entity the right of reference to all such filings and
Regulatory Approvals for use in connection with development and
commercialization of Licensed Products anywhere outside the Territory. If the
FDA, or equivalent Regulatory Authority outside the Territory, requires access
to certain portions of any such filings, registrations and approvals related to
Leptin and/or Licensed Product for legal or regulatory purposes in connection
with Amylin’s or its Affiliates’ or sublicensees’ development and/or
commercialization efforts, including without limitation for making
patent-related submissions, then Shionogi shall, at Amylin’s cost, cooperate
with such Regulatory Authority and make such portions available to the
Regulatory Authority and, if legally required for Amylin to submit or pursue an
application for Regulatory Approval, to Amylin (or its Affiliate or Sublicensee)
solely for such purpose.

3.7 Recall Matters. Shionogi shall observe and conform at all times with all
legal requirements in order to maintain an effective system for the recall from
the market of any Licensed Product used or sold in the Territory. Shionogi will
be responsible for conducting, in accordance with all applicable laws and
regulations, all withdrawals or recalls of Licensed Products used or sold in the
Territory (except as may be otherwise provided in a supply agreement between the
Parties), and will provide Amylin with reasonable notice under the circumstances
of such intended withdrawal or recall in an appropriate time, to the extent
practicable, for Amylin and Shionogi to discuss such intended action.

ARTICLE 4

DILIGENCE

4.1 Diligence. Shionogi shall use good faith Commercially Reasonable Efforts to
develop, obtain Regulatory Approvals for and, following Regulatory Approval,
Commercialize, and protect intellectual property (to the extent Shionogi has
control over protection of such intellectual property) with respect to, Licensed
Products in the Territory within the Field of Use during the Term. If Shionogi,
its Affiliates and Sublicensees fail to satisfy the obligations under this
Section 4.1 of this Agreement, such failure shall be deemed a Default.

 

-16-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

4.2 Reports. Within thirty (30) days after the end of March and September of
each calendar year, Shionogi shall provide to Amylin a written semi-annual
report concerning its efforts regarding development and Commercialization of the
Licensed Products in the Territory as carried out during the prior six
(6) months and as planned for the next six (6) months, which semi-annual report
shall include a summary of Shionogi pre-clinical and development activities, the
status of Shionogi clinical trials and the then current schedule for clinical
trials and for filing regulatory applications in each country, and the status of
other approvals necessary to manufacture and market Licensed Products, including
pricing and reimbursement approvals. Shionogi shall also provide prompt written
notice to Amylin of (i) any Regulatory Approval received for any Licensed
Product in any country and (ii) the Launch Date for each Licensed Product in
each country. The information contained in such reports and notices shall be
deemed to be Shionogi’s Confidential Information.

ARTICLE 5

CONSIDERATION; PAYMENTS; REPORTS

5.1 License Fee. Shionogi shall pay to Amylin, within thirty (30) days after the
Effective Date, a license fee of [*], in cash by wire transfer of immediately
available funds into an account designated in writing by Amylin. Such license
fee is and shall be nonrefundable and noncreditable against any milestones or
other fees or payments due Amylin under this Agreement.

5.2 Milestone Payments.

(a) Shionogi shall pay to Amylin, milestone payments in the amounts set forth
below within thirty (30) days of the achievement of the applicable development
events with respect to Licensed Product being developed.

 

Milestone Payments [*]    [*] [*]    [*] [*]    [*] [*]    [*]

(b) In addition, Shionogi shall pay the following one-time milestone payments
within thirty (30) days of the end of such calendar quarter in which the
achievement of the indicated sales milestones is made: (i) [*] upon achieving
annual Net Sales of Licensed Products in the Territory in an amount equivalent
to [*]; (ii) [*] upon achieving annual Net Sales of Licensed Products in the
Territory in an amount equivalent to [*]; provided, however, that this
Section 5.2(b) shall be applied only during the Royalty Term.

 

-17-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

(c) Shionogi shall use good faith Commercially Reasonable Efforts to achieve, or
facilitate and cause the achievement of, the milestone events set forth in
Section 5.2(a) and (b) above. All such milestone payments shall be nonrefundable
and noncreditable against any other fees or payments due Amylin under this
Agreement. Shionogi shall promptly notify Amylin in writing of the achievement
of any particular milestone as soon as practicable after first becoming aware of
the achievement of the milestone event.

5.3 Royalties. Shionogi shall pay tiered royalties to Amylin on Net Sales of
Licensed Products in the Territory, at the following royalty rates, which depend
on the amount of Net Sales in the applicable calendar year:

 

Annual Net Sales ($MM)    Royalty Rate [*]    [*] [*]    [*] [*]    [*]

For example, if the annual Net Sales of Licensed Products are [*], the royalties
payable on such Net Sales shall be as follows: [*]

The foregoing royalties shall be paid, with respect to sales of a Licensed
Product in each particular country in the Territory, until the expiration of the
Royalty Term applicable to such Licensed Product in such country.

5.4 Payment of Amylin Royalty Obligations. Shionogi shall pay to directly to
Amylin’s licensors (Rockefeller University and Amgen Inc.) the amounts of tiered
royalty payments (the “Licensor Royalty Payments”) that Amylin owes to such
licensors, pursuant to the Amgen Agreement and the Rockefeller License, based
upon the sales of Licensed Products in the Territory. The tables (a) and (b) set
forth below are for illustrative purposes and do not supersede the Licensor
Royalty Payments set forth in the Amgen Agreement and Rockefeller License. Such
payments to such licensors of the amounts of the Licensor Royalty Payments shall
be made within thirty (30) days of receipt of invoice from Amylin. Shionogi
shall provide to Amylin written evidence of payment of all such Licensor Royalty
Payment amounts on a timely basis promptly after payment is made.

 

-18-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

(a) Royalty Rate of Rockefeller:

 

Annual Net Sales ($MM)    Royalty Rate [*]    [*] [*]    [*] [*]    [*]

For example, if the annual Net Sales of Licensed Products are [*], the royalties
payable on such Net Sales shall be as follows[*]

The foregoing royalties shall be paid, with respect to sales of a Licensed
Product in each particular country in the Territory, until the expiration of the
Royalty Term for Rockefeller applicable to such Licensed Product in such
country.

(b) Royalty Rate of Amgen:

 

Annual Net Sales ($MM)    Royalty Rate [*]    [*] [*]    [*] [*]    [*]

The foregoing royalties shall be paid, with respect to sales of a Licensed
Product in each particular country in the Territory, until the expiration of the
Royalty Term for Amgen applicable to such Licensed Product in such country.

5.5 Payments; Reports. Payment of all sums due to Amylin hereunder shall be made
to Amylin by wire transfer, or electronic funds transfer (EFT), in accordance
with payment transfer instructions to be provided by Amylin. Beginning with the
calendar quarter in which the Launch Date of the first Licensed Product occurs
until the expiration of Shionogi’s obligation to pay royalties, royalty payments
and reports of the sale of Licensed Products for each calendar quarter will be
calculated and delivered to Amylin under this Agreement within thirty (30) days
of the end of each such calendar quarter, unless otherwise specifically provided
herein. Each payment of royalties shall be accompanied by a report of Net Sales
of Licensed Products in sufficient detail to permit confirmation of the accuracy
of the royalty payment made, including and on a country-by-country basis, the
number of Licensed Products sold, the gross sales and Net Sales of Licensed
Products and deductions taken from gross sales by category as set forth in the
definition of Net Sales to arrive at the Net Sales calculation, the royalties
payable (in Dollars),

 

-19-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

the method used to calculate the royalty and the exchange rates used. The total
royalty due for the sale of Licensed Products during such calendar quarter shall
be paid at the time such report is made. Shionogi will keep complete and
accurate records pertaining to the sale or other disposition of Licensed
Products in sufficient detail to permit Amylin to confirm the accuracy of all
payments due hereunder. For any FTE costs and other expenses incurred by Amylin
that are reimbursable under this Agreement, Amylin shall invoice Shionogi no
more frequently than quarterly for such FTE costs and reimbursable expenses
incurred under the terms of this Agreement, and Shionogi shall pay such invoiced
amounts within thirty (30) days of receipt of each such invoice.

5.6 Exchange Rate. With respect to Net Sales invoiced or expenses incurred in a
currency other than Dollars, the Net Sales invoiced or expenses incurred shall
be converted into the Dollar equivalent using a rate of exchange which
corresponds to the rate used by the invoicing or incurring Party, for the
respective reporting period, related to recording such Net Sales or expenses in
its books and records that are maintained in accordance with GAAP. All payments
shall be made in Dollars. If at any time legal restrictions in any country in
the Territory prevent the prompt remittance of any payments with respect to
sales in that country, Shionogi shall have the right and option upon written
notice to Amylin to make such payments by depositing the amount thereof in local
currency to Amylin’s account (or such other designated nominee by Amylin) in a
bank or depository in such country.

5.7 Late Payments. Any undisputed amounts not paid by Shionogi when due under
this Agreement or disputed amounts that become subsequently due upon resolution
of such dispute which are not paid by Shionogi within fifteen (15) days of such
resolution, shall be subject to interest from and including the date payment is
due through and including the date upon which Shionogi has made a wire transfer
of immediately available funds into an account designated by Amylin, at an
interest rate equal to LIBOR (London InterBank Offer Rate) plus [*].

5.8 Taxes. In the event that laws, rules or regulations require Shionogi to
withhold Taxes with respect to any payment to be made by Shionogi pursuant to
this Agreement, Shionogi will notify Amylin of such withholding requirement
prior to making the payment to Amylin and provide such assistance to Amylin,
including the provision of such documentation as may be required by a tax
authority, as may be reasonably necessary in Amylin’s efforts to claim an
exemption from or reduction of such taxes. Shionogi will, in accordance with
such laws, rules or regulations, withhold taxes from the amount due, and remit
such taxes to the appropriate tax authority. Shionogi shall provide to Amylin
original copies of all official receipts evidencing such tax obligation together
with written evidence of payment within thirty (30) days following such payment.
If taxes are paid to a tax authority, Shionogi shall provide reasonable
assistance to Amylin to obtain a refund of taxes withheld, or obtain a credit
with respect to taxes paid.

5.9 Audit. Shionogi shall and Shionogi shall cause its Affiliates and
Sublicensees to keep complete and accurate records of the underlying revenue and
expense data relating to the calculations of Net Sales and payments as are
necessary to ascertain Shionogi’s compliance with this Agreement, including such
records that are necessary to verify royalty payments owed.

 

-20-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Amylin shall have the right, at its own expense and no more than once per year,
to have an independent, certified public accountant, selected by Amylin and
reasonably acceptable to Shionogi, review all such records upon reasonable
notice (which shall be no less than thirty (30) days prior written notice) and
during regular business hours and under obligations of strict confidence, for
the sole purpose of verifying the basis and accuracy of payments required and
made under this Agreement within the prior thirty-six (36) month period. No
calendar year may be audited more than one time. Notwithstanding the foregoing,
in the event that Shionogi restates its earnings, and such restatement would
impact the royalty due to Amylin for any period(s) previously audited, or
Shionogi revises a report or makes a further payment for a period for which a
report or payment was previously provided or due to Amylin under Section 5.5,
which report or payment reflects a material change in the amount of royalties
due for the prior period and Amylin has previously audited such period, then
Amylin shall have the right to re-audit the affected time period(s) solely with
respect to verifying the effect, if any, such restatement or revision has on
royalties due with respect to such period(s). Shionogi shall receive a copy of
each audit report promptly from Amylin. Should the inspection lead to the
discovery of a discrepancy to Amylin’s detriment, Shionogi shall pay the amount
of the discrepancy within thirty (30) days after being notified thereof Amylin
shall pay the full cost of the inspection unless the discrepancy is greater than
five percent (5%), in which case Shionogi shall pay to Amylin the actual cost
charged by such accountant for such inspection.

5.10 Licensor Royalty Obligations. Should Amylin commercialize Leptin for any
use other than the Field of Use in the Territory, or for any and all uses
outside the Territory, Amylin shall use Commercially Reasonable Efforts to
negotiate and agree on reduced royalty rates with Amgen Inc. and Rockefeller
University (as owed by Amylin to such licensors based on sales of Licensed
Products). In such event Amylin shall provide Shionogi prompt notice of such
reduced Licensor Royalty Payments and such agreed reduced royalty rates with
Amgen Inc. and Rockefeller University shall be applied to this Agreement.

ARTICLE 6

INTELLECTUAL PROPERTY

6.1 Prosecution and Maintenance.

(a) Amylin (or its licensor, as applicable) will have the sole responsibility,
using its reasonable efforts, at its discretion and at its own expense, for the
filing, prosecution, defense and maintenance of the Licensed Patent Rights
before all patent authorities in the Territory, including conducting or
defending any interferences, oppositions or similar proceedings and in obtaining
and maintaining any patent extensions, supplementary protection certificates and
the like with respect to the Licensed Patent Rights (the “Patent Prosecution”).
Amylin will consult with Shionogi reasonably regarding such Patent Prosecution
efforts and shall consider and take into account any reasonable Shionogi
comments with regards to such efforts but is not obligated to do so. To that
end, Amylin will keep Shionogi informed of the progress with regard to all
activities relating to Patent Prosecution, to the extent such progress
reasonably relates to the claims in the Licensed Patent Rights that relate to
the Field of Use and are licensed to Shionogi

 

-21-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

under this Agreement, and provided that Amylin is permitted to do so under the
relevant agreements. Amylin shall provide to Shionogi copies of all material
patent documents relating to the Patent Prosecution efforts relating directly to
the Field of Use, a reasonable time in advance of any proposed filing or
required response, and Shionogi will have the right to comment on any such
filing or response.

(b) Notwithstanding the foregoing, Shionogi shall have the right to be consulted
on and receive disclosures with regards to the patents and patent applications
that are licensed under the Rockefeller License or the Amgen Agreement only to
the extent Amylin has such rights and can grant such rights to Shionogi in
accordance with the terms of the Rockefeller License or the Amgen Agreement (as
applicable).

(c) Each Party shall designate a lead patent counsel, either in-house or at a
mutually agreeable outside law firm, or, additionally, in the case of Amylin, a
lead patent agent to be the patent contact person for all ongoing patent matters
hereunder between Amylin or Shionogi. A Party may change such patent contact
person from time to time by written notice delivered to the other Party.

6.2 Infringement by Third Parties.

(a) Except as otherwise provided below, Amylin shall have the first right, but
not the obligation, at its own expense, to enforce the Leptin Patent Rights
against Third Party infringers in the Territory within the Field of Use (a
“Field Infringement”). In the event Amylin shall so elect to enforce the Leptin
Patent Rights against a Field Infringement, Amylin shall control any such
action; provided that Shionogi shall, at its own expense, be entitled to
participate in, and to have counsel selected by Shionogi participate in, such
action (provided that Amylin will nonetheless control such action at all times).
Recoveries in any actions against a Field Infringement under this Section 6.2(a)
shall be used first to reimburse the Parties’ costs and expenses (including
attorneys’ fees) for such action (on an equal basis) and any remainder shall
belong to Amylin.

(b) If Amylin does not initiate an action against a Field Infringement, or
otherwise cause such Field Infringement to cease, within ninety (90) days of
becoming aware of the Field Infringement, and such Field Infringement is having
a material negative impact on Shionogi, then Shionogi shall have the right (but
subject to the other limitations set forth below), but not the obligation, at
its own expense, to enforce the applicable Leptin Patent Rights against the
Field Infringement, but provided that Amylin does not have a reasonable business
justification for not initiating such action. In the event Shionogi shall so
elect to enforce the Leptin Patent Rights against the Field Infringement,
Shionogi shall control any such action; provided that Amylin shall, at its own
expense, be entitled to participate in, and to have counsel selected by Amylin
participate in, such action (provided that Shionogi will nonetheless control
such action at all times). Recoveries in any actions against a Field
Infringement under this Section 6.2(b) shall be used first to reimburse the
Parties’ costs and expenses (including attorneys’ fees) for such action (on an
equal basis) and any remainder shall belong to Shionogi, provided that such
remainder shall be deemed to be Net Sales accrued in the calendar quarter in
which such recovery occurs, for which Shionogi shall pay Amylin royalties under
Section 5.3.

 

-22-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

(c) Shionogi shall have the right to enforce and defend the patent rights
covered by the Rockefeller License or the Amgen Agreement only to the extent
that Amylin has such rights under the Rockefeller License and Amgen Agreement
with respect thereto and can convey such rights to Shionogi.

(d) Each Party shall promptly notify the other Party upon becoming aware of any
potential Third Party infringement of the Licensed Patent Rights.

(e) Neither Party shall enter into any settlement of any action under this
Section 6.2 that materially negatively affects the other Party’s rights or
interests under this Agreement without such other Party’s written consent, which
consent shall not be unreasonably withheld or delayed.

6.3 Defense. Each Party shall promptly notify the other Party upon receiving
written notice of any potential infringement, or any Third Party claim or action
against Amylin or Shionogi or any of their Affiliates or Sublicensees for
possible infringement, of a Third Party patent right resulting from the
development or Commercialization of Licensed Product in the Territory. Subject
to the indemnification and defense obligations of the Parties under Article 8,
each Party shall be responsible for defending, and shall control the defense of,
any such action brought against such Party. The Parties shall confer with each
other and cooperate in the defense of any such action in which both Amylin and
Shionogi are named parties. Neither Party shall enter into any settlement of any
action under this Section 6.3 that materially negatively affects the other
Party’s rights or interests under this Agreement without such other Party’s
written consent, which consent shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, nothing in this Section 6.3 shall obligate either
Party to defend against any action referenced in this Section 6.3. In addition,
in connection with any such defense by Shionogi, it shall confer and cooperate
with The Rockefeller University with respect thereto, and comply with such other
obligations, as required under the Rockefeller License.

6.4 Cooperation. Each Party agrees to reasonably cooperate with the other Party
in the filing, prosecution, maintenance, defense and enforcement of Licensed
Patent Rights, as set forth in this Article 6, including joining an action or
proceeding if reasonably requested, signing any necessary legal papers, and
providing the other Party with data or other information reasonably requested in
support thereof. Each Party shall keep the other Party reasonably informed of
the substantive developments with respect to any enforcement or defensive
actions under this Article 6 regarding Licensed Patent Rights.

6.5 Marking. All Licensed Products shall be marked with the patent numbers of
issued patents within Licensed Patent Rights that cover such Licensed Products,
to the extent permitted by law in countries in which such markings have notice
value against infringers of patents.

 

-23-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

ARTICLE 7

REPRESENTATIONS, WARRANTIES AND COVENANTS

7.1 Representations and Warranties of Amylin. As of the Effective Date, Amylin
hereby represents and warrants to Shionogi as follows:

(a) Corporate Existence and Power. Amylin is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has full corporate power and authority and the legal right to own and
operate its property and assets and to carry on its business as it is now being
conducted.

(b) Authority and Binding Agreement. Amylin has the corporate power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder. Amylin has taken all necessary corporate action on its
part required to authorize the execution and delivery of the Agreement and the
performance of its obligations hereunder. The Agreement has been duly executed
and delivered by Amylin and constitutes a legal, valid and binding obligation of
Amylin that is enforceable against it in accordance with its terms.

(c) No Conflict. The execution, delivery and performance of this Agreement by
Amylin does not conflict with, and would not result in a breach of, any material
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.

(d) Patent Rights. Amylin has the right to grant the licenses under the Licensed
Patent Rights granted hereunder and has not assigned, transferred, conveyed or
licensed its right, title and interest in the Licensed Patent Rights in a manner
inconsistent with the terms of this Agreement. There is no pending litigation
or, to Amylin’s knowledge, written threat of litigation that has been received
by Amylin (and has not been resolved by taking a license or otherwise), which
alleges that Amylin’s activities with respect to the Licensed Patent Rights or
Leptin have infringed or misappropriated any of the intellectual property rights
of any Third Party.

(e) Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 7.1, ALL MATERIALS
AND INFORMATION PROVIDED HEREUNDER ARE BEING PROVIDED “AS IS” AND WITHOUT ANY
REPRESENTATIONS OR WARRANTIES. EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION
7.1, AMYLIN MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, OF ANY
KIND, INCLUDING AS TO MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR
NON-INFRINGEMENT. SPECIFICALLY, AMYLIN DOES NOT WARRANT THE VALIDITY OR
ENFORCEABILITY OF THE LICENSED PATENT RIGHTS, AND MAKES NO REPRESENTATIONS
WHATSOEVER WITH REGARD TO THE SCOPE OF THE LICENSED PATENT RIGHTS, OR THAT THE
LICENSED PATENT RIGHTS OR LICENSED KNOW-HOW MAY BE EXPLOITED WITHOUT INFRINGING
OTHER PATENTS OR OTHER INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 

-24-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

7.2 Representations and Warranties of Shionogi. As of the Effective Date,
Shionogi hereby represents and warrants to Amylin as follows:

(a) Corporate Existence and Power. Shionogi is a corporation duly organized,
validly existing and in good standing under the laws of Japan, and has full
corporate power and authority and the legal right to own and operate its
property and assets and to carry on its business as it is now being conducted.

(b) Authority and Binding Agreement. Shionogi has the corporate power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder. Shionogi has taken all necessary corporate action on its
part required to authorize the execution and delivery of the Agreement and the
performance of its obligations hereunder. The Agreement has been duly executed
and delivered by Shionogi and constitutes a legal, valid and binding obligation
of Shionogi that is enforceable against it in accordance with its terms.

(c) No Conflict. The execution, delivery and performance of this Agreement by
Shionogi does not conflict with, and would not result in a breach of, any
material agreement, instrument or understanding, oral or written, to which it is
a party or by which it may be bound, nor violate any material law or regulation
of any court, governmental body or administrative or other agency having
jurisdiction over it.

(d) Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 7.2, SHIONOGI
MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, OF ANY KIND.

7.3 Mutual Covenant. Each Party hereby covenants to the other Party that it will
not enter into any agreement with any Third Party that is in conflict with this
Agreement, and will not take any action that would in any way prevent it from
performing its obligations under this Agreement, or that would otherwise
materially conflict with or adversely affect the performance of its obligations
under this Agreement.

7.4 Additional Covenants.

(a) No Misappropriation or Infringement. Shionogi covenants to Amylin that
Shionogi shall not knowingly misappropriate or infringe any trade secret, patent
or other intellectual property of another party in its activities to develop,
manufacture or Commercialize Licensed Products.

(b) No Debarment. Shionogi covenants to Amylin that, in the course of the
development and Commercialization of Licensed Products during the Term, Shionogi
shall not knowingly use any employee or consultant who is or has been debarred
by any Regulatory Authority or, to the best of Shionogi’s knowledge, is or has
been the subject of debarment proceedings by any Regulatory Authority. Amylin
covenants to Shionogi that, in the course of the manufacturing and regulatory
activities under Sections 3.2 and 3.3, Amylin shall not knowingly use any
employee or consultant who is or has been debarred by any Regulatory Authority
or, to the best of Amylin’s knowledge, is or has been the subject of debarment
proceedings by any Regulatory Authority.

 

-25-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

(c) Compliance with Applicable Law. Shionogi covenants to comply with all
statutes and regulations (including statutes, regulations and guidance of
Regulatory Authorities) applicable to its activities under this Agreement.

ARTICLE 8

INDEMNIFICATION

8.1 Indemnification by Amylin. Amylin hereby agrees to defend, hold harmless and
indemnify Shionogi, its Affiliates and Sublicensees, and each of their
respective officers, directors and employees (collectively, the “Shionogi
Indemnitees”), from and against any and all Losses arising out of any Third
Party Claim based upon or resulting from: (i) any of Amylin’s representations
and warranties set forth in Section 7.1 of this Agreement being untrue in any
material respect when made; (ii) Amylin’s failure to perform, in any material
respect, any covenant or agreement of Amylin set forth in this Agreement;
(iii) manufacture or supply of Drug Substances or Drug Products to Shionogi by
or under control of Amylin, provided, however, if such manufacture or supply of
Drug Substances or Drug Products is performed by a Third Party, such
indemnification obligation in this romanet (iii) shall only be to the extent
that Amylin receives indemnification from such Third Party; and (iv) Amylin’s
gross negligence or willful misconduct; except, in each case, to the extent any
such Losses result from the gross negligence or willful misconduct of Shionogi
Indemnitees or from the breach of any representation or warranty or covenant or
obligation under this Agreement by Shionogi, its Affiliate or Sublicensees.

8.2 Indemnification by Shionogi. Shionogi hereby agrees to defend, hold harmless
and indemnify Amylin and its Affiliates, and each of their respective officers,
directors and employees (collectively, the “Amylin Indemnitees”), from and
against any and all Losses arising out of any Third Party Claim based upon or
resulting from: (i) any of Shionogi’s representations and warranties set forth
in Section 7.2 of this Agreement being untrue in any material respect when made;
(ii) Shionogi’s or its Affiliate’s failure to perform, in any material respect,
any covenant or agreement of Shionogi set forth in this Agreement; or (iii) the
development, manufacture (labeling or packaging) or Commercialization of any
Licensed Product by or for Shionogi, its Affiliates or Sublicensees; except, in
each case, to the extent any such Losses result from the gross negligence or
willful misconduct of Amylin Indemnitees or from the breach of any
representation or warranty or covenant or obligation under this Agreement by
Amylin.

8.3 Indemnification Procedures. Each Party (Amylin on behalf of Amylin
Indemnitees, or Shionogi on behalf of Shionogi Indemnitees) will promptly notify
the other Party when it becomes aware of a Claim for which indemnification may
be sought hereunder. To be eligible to be indemnified for a Claim, a Person
seeking indemnification (the “Indemnified Party”) shall (i) provide the Party
required to indemnify such Person (the “Indemnifying Party”) with prompt written
notice of the Claim giving rise to the indemnification obligation

 

-26-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

under this Article 8, provided that, the failure to provide such prompt notice
shall not relieve the Indemnifying Party of any of its obligations under this
Article 8 except to the extent the Indemnifying Party is actually prejudiced
thereby; (ii) provide the Indemnifying Party with the exclusive ability to
defend (with the reasonable cooperation of the Indemnified Party) against the
Claim; and (iii) not settle, admit or materially prejudice the Claim, without
the Indemnifying Party’s prior written consent. The Indemnified Party shall
reasonably cooperate with the Indemnifying Party, at the Indemnifying Party’s
expense, in the defense of any Claim. Notwithstanding the foregoing, the
Indemnified Party shall have the right to participate in and have its own
counsel participate in any action or proceeding for which the Indemnified Party
seeks to be indemnified by the Indemnifying Party. Such participation shall be
at the Indemnified Party’s expense, unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(ii) the named parties to any such proceeding (including any impleaded parties)
include both the Indemnifying Party and the Indemnified Party and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. The Indemnifying Party’s obligations
under Section 8.1 or 8.2, as the case may be, shall not apply to the extent of
the Indemnified Party’s failure to take reasonable action to mitigate any
Losses. The Indemnifying Party shall not settle or compromise, or consent to the
entry of any judgment with respect to, any Claim, without the prior written
consent of the Indemnified Party, which will not be unreasonably withheld or
delayed.

8.4 Insurance. Shionogi shall, at its own expense, procure and maintain during
the Term and for a period of five (5) years thereafter, insurance
policy/policies, including product liability insurance, adequate to cover its
obligations hereunder and which are consistent with normal business practices of
prudent companies similarly situated. Such insurance shall not be construed to
create a limit of Shionogi’s liability with respect to its indemnification
obligations under this Article 8. Shionogi shall provide Amylin with written
evidence of such insurance upon request. Shionogi shall provide Amylin with
prompt written notice of cancellation, non-renewal or material change in such
insurance or self-insurance which could materially adversely affect the rights
of Amylin hereunder and shall use Commercially Reasonable Efforts to provide
such notice at least thirty (30) days prior to any such cancellation,
non-renewal or material change Shionogi’s insurance hereunder shall be primary
with respect to the obligations for which Shionogi is liable hereunder and
Amylin’s insurance shall be non-contributing with respect to the obligations for
which Amylin is to be indemnified by Shionogi hereunder. Amylin’s insurance
hereunder shall be primary with respect to the obligations for which Amylin is
liable hereunder and Shionogi’s insurance shall be non-contributing with respect
to the obligations for which Shionogi is to be indemnified by Amylin hereunder.

 

-27-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

ARTICLE 9

CONFIDENTIALITY

9.1 Treatment of Confidential Information. The Parties agree that during the
term, and for a period of five (5) years after this Agreement expires or
terminates, a Party receiving Confidential Information of the other Party shall
(i) maintain in confidence such Confidential Information; (ii) not disclose such
Confidential Information to any Third Party without prior written consent of the
disclosing Party, except as otherwise permitted in this Article 9; and (iii) not
use such Confidential Information for any purpose other than the performance of
or exercise of its rights under this Agreement.

9.2 Authorized Disclosure.

(a) If, based upon the advice of legal counsel skilled in the subject matter, a
Party is required to disclose specific Confidential Information of the other
Party to comply with an applicable law, regulation, legal process, or order of a
government authority or court of competent jurisdiction, the Party may disclose
such Confidential Information only to the entity or person required to receive
such disclosure; provided, however, that the Party required to disclose such
Confidential Information shall (a) to the extent permitted by such law,
regulation, process, order or rules, first have given prompt (but in no event
less than five (5) business days) advance notice to such other Party to enable
it to seek any available exemptions from or limitations on such disclosure
requirement and shall reasonably cooperate in such efforts by the other Party,
(b) furnish only the portion of the Confidential Information which is legally
required to be disclosed; (c) use all reasonable efforts to secure confidential
protection of such Confidential Information, and (d) continue to perform its
obligations of confidentiality and non-use set out in this Article 9.

(b) Each Party may disclose Confidential Information of the other Party to
Regulatory Authorities to the extent such disclosure is reasonably necessary in
regulatory filings required for the development and/or commercialization of
Licensed Products. In addition, each Party may disclose Confidential Information
of the other Party (other than Restricted Manufacturing Information) to the
extent such disclosure is reasonably necessary in the following instances:
filing or prosecuting patents as permitted by this Agreement; disclosure to The
Rockefeller University or to Amgen Inc. to the extent necessary to fulfill
obligations under the Rockefeller License or the Amgen Agreement (as
applicable), in accordance with this Agreement and the Rockefeller License or
Amgen Agreement; and disclosure to Sublicensees and potential Sublicensees, and
to licensees or potential licensees of Amylin, and to contractors, employees and
consultants, who need to know such information for the development, manufacture
and commercialization of Licensed Products, to bankers, lawyers, accountants,
agents or other Third Parties in connection with due diligence or similar
investigations, and to potential Third Party investors in confidential financing
documents; provided that any such Sublicensee, licensee, contractor, employee,
consultant, banker, lawyer, accountant, agent or Third Party is bound by
obligations of confidentiality and non-use at least as restrictive as those set
forth herein. In the case of each disclosure, the Party making such disclosure
shall use reasonable efforts to obtain confidential treatment of any such
disclosure, and shall not disclose Confidential Information of the other Party
other than is reasonably necessary.

9.3 Publicity; Terms of Agreement. The Parties shall treat the existence and
material terms of this Agreement as confidential and shall not disclose such
information to Third Parties without the prior written consent of the other
Party or except as provided in Section 9.3 (treating such information as
Confidential Information for purposes of Section 9.3). The Parties

 

-28-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

agree that upon execution of this Agreement or shortly thereafter, either Party
may issue a press release, which shall be subject to prior review and approval
by the other Party, not to be unreasonably withheld or delayed. Except for such
press release or as otherwise required by applicable law or applicable stock
exchange requirements, neither Amylin nor Shionogi shall issue or cause the
publication of any other press release or public announcement with respect to
the transactions contemplated by this Agreement without the express prior
approval of the other Party, which approval shall not be unreasonably withheld
or delayed; provided that, each of Amylin and Shionogi may make any public
statement in response to questions by the press, analysts, investors or those
attending industry conferences or financial analyst calls, or issue press
releases, so long as any such public statement or press release is not
inconsistent with prior public disclosures or public statements approved by the
other Party pursuant to this Section 9.4 and which do not reveal non-public
information about the other Party. If, in the reasonable opinion of a Party’s
legal counsel, a public announcement of the transactions contemplated by the
Agreement is required by applicable laws or applicable stock exchange
requirements, then, to the extent permissible by law, such Party will provide
the other with notice reasonable under the circumstances (but in no event less
than ten (10) days prior to disclosure) of such intended announcement and will
consult with the other Party with respect to the nature and scope of the
required announcement (which shall be limited to the information reasonably
required to be disclosed). In addition to the foregoing, with respect to
complying with the disclosure requirements of the Securities and Exchange
Commission or other regulatory agencies, in connection with any required filing
of this Agreement with such agency, the Parties shall consult with one another
concerning which terms of this Agreement shall be requested to be redacted in
any public disclosure of the Agreement by the agency, and each Party shall seek
confidential treatment by the agency in public disclosure of the Agreement by
the agency for the definitions of Leptin, Licensed Products and Field of Use,
the exhibits, and any dollar amounts set forth herein. If Shionogi required to
disclose this Agreement or any terms hereof, Shionogi shall give Amylin
reasonable advance notice of such required disclosure and shall address and
accommodate all Amylin’s reasonable comments regarding the extent of such
disclosure.

9.4 Injunctive Relief. Given the nature of the Confidential Information and the
competitive damage that would result to a Party upon unauthorized disclosure,
use or transfer of its Confidential Information to any Third Party, the Parties
agree that monetary damages may not be a sufficient remedy for any breach of
this Article 9. In addition to all other remedies, a Party shall be entitled to
seek specific performance and injunctive and other equitable relief as a remedy
for any breach or threatened breach of this Article 9.

ARTICLE 10

TERM AND TERMINATION

10.1 Term. This Agreement shall expire upon the expiration of the last Royalty
Term for any Licensed Product with respect to which Shionogi has a license under
this Agreement, unless earlier terminated pursuant to this Article 10. Upon
expiration of the Royalty Term with respect to a Licensed Product in any country
and payment in full of all amounts owed to Amylin

 

-29-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

(and to Amylin’s licensors) hereunder with respect to such Licensed Product in
such country, the licenses granted in Sections 2.1 and 2.2 for such Licensed
Product in such country shall become non-exclusive, fully paid up and
irrevocable, and shall survive any expiration (but not early termination) of
this Agreement. Notwithstanding the foregoing, any supply agreement described in
Section 3.2 shall expire on its own terms.

10.2 Termination.

(a) Termination for Bankruptcy/Insolvency. A Party may terminate this Agreement
on written notice in the event any of the following occurs with respect to the
other Party (each, a “Financial Event”): (a) such Party files a petition in
bankruptcy or makes a general assignment for the benefit of creditors or
otherwise acknowledges in writing insolvency, or is adjudged bankrupt, and such
Party (i) fails to assume this Agreement in any such bankruptcy proceeding
within [*] after filing or (ii) assumes and assigns this Agreement to a Third
Party; (b) such Party goes into or is placed in a process of complete
liquidation; (c) a trustee or receiver is appointed for any substantial portion
of such Party’s business and such trustee or receiver is not discharged within
[*] after appointment; (d) any case or proceeding shall have been commenced or
other action taken against such Party in bankruptcy or seeking liquidation,
reorganization, dissolution, a winding-up arrangement, composition or
readjustment of its debts or any other relief under any bankruptcy, insolvency,
reorganization or similar act or law of any jurisdiction now or hereafter in
effect and is not dismissed or converted into a voluntary proceeding governed by
clause (a) above within [*] after filing; or (e) there shall have been issued a
warrant of attachment, execution, distraint or similar process against any
substantial part of the property of such Party and such event shall have
continued for a period of [*] and none of the following has occurred: (i) it is
dismissed, (ii) it is bonded in a manner reasonably satisfactory to the other
Party, or (iii) it is discharged.

(b) Termination for Shionogi Default. Upon any Default by Shionogi under this
Agreement, Amylin may notify Shionogi of such Default and require that Shionogi
cure such Default, which cure period shall be not shorter than [*] of Amylin’s
notice for any Default of a payment obligation, or [*] of Amylin’s notice for
any other Default. In the event Shionogi shall not have cured the Default by the
end of the applicable cure period, Amylin may terminate this Agreement
immediately upon written notice to Shionogi.

(c) Termination for Amylin Default. Upon any Default by Amylin under this
Agreement, Shionogi may notify Amylin in writing of such Default and require
that Amylin cure such Default within [*] of Shionogi’s notice. In the event
Amylin shall not have cured the Default by the end of the cure period, Shionogi
may terminate this Agreement immediately upon written notice to Amylin.

(d) Termination by Shionogi. If Shionogi determines that it is not feasible for
Shionogi to pursue the development, launch or sale of Licensed Products due to a
scientific, technical, regulatory and/or commercial reason, including but not
limited to (a) lack of efficacy of the Licensed Products (b) adverse events of
the Licensed Products (c) marketability of the Licensed Products or (d) reasons
related to Licensed Patent Rights coverage or validity, Shionogi

 

-30-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

shall notify Amylin in writing of such determination and provide Amylin with the
pertinent information with respect thereto. Following the receipt of such notice
from Shionogi, within [*], the Parties shall discuss the situation in good
faith. Following such discussion, Shionogi may terminate this Agreement upon [*]
prior written notice.

(e) Other Termination. The following shall be immediate material breaches of
this Agreement that Shionogi shall have no right to cure: (a) a Financial Event
by Shionogi; or (b) a lawsuit or reexamination or protest proceeding or the
equivalent filed by Shionogi, its Affiliate or Sublicensee against Amylin or its
Affiliates or Amgen, Inc. or its affiliates seeking a declaratory judgment or
determination that any claim(s) of the Licensed Patent Rights is invalid,
unenforceable, of narrower scope or otherwise not patentable (a “Procedural
Default”). Upon the occurrence of a Financial Event or Procedural Default,
Amylin shall have the right to terminate this Agreement at any time upon written
notice to Shionogi.

10.3 Effects of Termination.

(a) Upon any termination of this Agreement pursuant to Section 2.6, 10.2(a)
(solely by Amylin), 10.2(b), 10.2(d) or 10.2(e):

(i) all licenses and assignments granted hereunder to Shionogi shall terminate
and revert exclusively to Amylin, all sublicenses granted by Shionogi under the
rights or licenses granted to Shionogi under this Agreement shall terminate,
unless and except to the extent that Amylin agrees in writing such sublicenses
shall not terminate upon termination of this Agreement but instead shall become
direct licenses with Amylin;

(ii) Shionogi (and its Affiliates and Sublicensees) shall immediately cease all
development and Commercialization of Licensed Products and return to Amylin all
physical manifestations of the Licensed Technology and Amylin Confidential
Information;

(iii) Upon such termination, Shionogi agrees to promptly transfer to Amylin
(including making such filings as may be required with Regulatory Authorities
and other governmental authorities of the Territory to effect such transfer), at
Amylin’s request, the following with respect only to the Licensed Products:
(x) ownership of all Regulatory Documents and Regulatory Approvals applicable to
Licensed Products that are Controlled by Shionogi or its Affiliates (including
the Regulatory Documents) at such time; (y) all pre-clinical (including
toxicology) and clinical study protocols, data and reports applicable to
Licensed Products that are possessed or owned by Shionogi or its Affiliate at
such time; and (z) all Amylin-sponsored or investigator-sponsored clinical trial
results, and the results of all ongoing clinical trials, and (w) such other
information, data, and documents applicable to Licensed Products that are owned
by Shionogi or its Affiliate that are reasonably requested by Amylin to permit
Amylin and its Affiliates to develop, manufacture and commercialize Licensed
Products after the termination date, including but not limited to any documents
related to the prosecution, maintenance, defense and enforcement of the Licensed
Patent Rights;

 

-31-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

(iv) Effective upon such termination, Shionogi will be deemed to have hereby
granted to Amylin and its Affiliates an irrevocable, royalty-free, fully
paid-up, non-exclusive, fully transferable, worldwide, perpetual license, with
the right to grant sublicenses, under any intellectual property Controlled by
Shionogi as of the effective date of such termination (including patents,
copyrights, trademarks, trade secrets and know-how) that incorporates, uses or
is derived from Licensed Technology solely to make, have made, use, sell, offer
to sell or import products containing Leptin;

(v) Upon such termination, at the request of Amylin, Shionogi agrees to
negotiate with Amylin in good faith to sell and transfer to Amylin any inventory
of Licensed Products. Shionogi further agrees, upon such termination, at the
request of Amylin, to negotiate in good faith with Amylin to assign to Amylin
any contracts with Third Party manufacturers, suppliers, clinical trial
organizations or clinical trial sites related to Licensed Products; and

(vi) Upon such termination, the Parties will cooperate in good faith to
establish a transition plan to effectuate the transfers contemplated under this
Section 10.3 in a manner that preserves continuity of clinical and commercial
supply with respect to any Licensed Products that are being developed and/or
commercialized as of the effective date of the termination.

(b) Upon termination of this Agreement by Shionogi under Section 10.2(a) (solely
by Shionogi) or 10.2(c), (i) Shionogi shall have the right to retain the
licenses and assignments granted by Amylin to Shionogi under this Agreement, and
(ii) any and all payments due after the effective date of such termination under
this Agreement by Shionogi shall terminate and have no further effect, provided
that Shionogi undertakes to continue to pay the royalties to Rockefeller and
Amgen, Inc. pursuant to Rockefeller License and Amgen Agreement. For clarity,
the forgoing shall not limit Shionogi’s rights to any other remedy with respect
to such termination that is available at law or in equity.

(c) Upon termination by Amylin pursuant to Section 2.6 prior to launch of the
Licensed Product, Amylin agrees that it shall continue to supply, either
directly or indirectly, Shionogi’s lead investigator at Kyoto University with
Drug Substance or Drug Product to support his clinical work.

10.4 Survival. The following provisions shall survive any expiration or
termination of this Agreement: Articles 1, 6, 8, and 9, and Sections 2.4, 2.5,
2.7, 2.8, 3.5, 3.6, 3.7, 5.8, 5.9, 10.3, 10.4, 11.2, 11.3, 11.4, 11.5, 11.8,
11.10, 11.12, 11.16, 11.18 and 11.20. Termination of this Agreement shall not
relieve the Parties of any liability which accrued hereunder prior to the
effective date of such termination nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach or Default of this Agreement nor prejudice either Party’s right to
obtain performance of any obligation. The remedies provided in this Article 10
are not exclusive of any other remedies a Party may have in law or equity.

 

-32-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

ARTICLE 11

MISCELLANEOUS

11.1 Entire Agreement; Amendment. This Agreement, including the exhibits,
constitutes the entire agreement between the Parties (or their Affiliates)
related to the subject matter hereof. All prior and contemporaneous
negotiations, representations, warranties, agreements, statements, promises and
understandings related to the subject matter hereof are superseded by and merged
into and extinguished and completely expressed by this Agreement, including the
exhibits. No Party shall be bound by or charged with any written or oral
agreements, representations, warranties, statements, promises or understandings
not specifically set forth in this Agreement, including the exhibits. As of the
Effective Date, the Confidential Disclosure Agreement dated May 4, 2006 and
amended March 12, 2008, between Amylin and Shionogi (the “Confidentiality
Agreement”), is hereby superseded by this Agreement, provided that all
Confidential Information (as defined in the Confidentiality Agreement) disclosed
thereunder shall be treated as Confidential Information disclosed under, and
subject to the terms of, this Agreement. No subsequent alteration, amendment,
change or addition to this Agreement shall be binding upon the Parties unless
reduced to writing and signed by an authorized officer of each Party.

11.2 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been sufficiently given for all
purposes (i) when delivered, if sent by recognized overnight courier or
personally delivered, or (ii) upon confirmation of receipt, if sent by facsimile
transmission (provided a duplicate hard copy is promptly delivered by one of the
other foregoing means), in each case using the mailing addresses of the Parties
as set forth below (or such other mailing address of which a Party is notified
pursuant to this Section 11.2):

 

For Shionogi:

Shionogi & Co., Ltd.

1-8, Doshomachi 3-chome

Chuo-ku

Osaka 541-0045

Japan

Facsimile: [*]

Attn: General Manager

Corporate Planning & Business Development Department

With a copy to:

Shionogi & Co., Ltd.

1-8, Doshomachi 3-chome

Chuo-ku

Osaka 541-0045

Japan

Facsimile: [*]

Attn: General Manager, Legal AffairsDepartment

 

-33-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

For Amylin:

Amylin Pharmaceuticals, Inc.

9360 Towne Centre Drive

San Diego, California 92121

Facsimile: (858) 552-2211

Attn: Vice President, Business Development

With a copy to:

Amylin Pharmaceuticals, Inc.

9360 Towne Centre Drive

San Diego, California 92121

Facsimile: (858) 552-1936

Attn: General Counsel

11.3 Governing Law; Judicial Resolution. This Agreement shall be governed and
construed in accordance with the laws of the State of New York, as applied to
agreements executed and performed entirely within the State of New York, without
regard to any applicable principles of conflicts of law. Each of the Parties
hereto hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the State of New York and of the United
States of America located in the State of New York for any matter arising out of
or relating to this Agreement and the transactions contemplated hereby, if
Amylin is a defendant, and submit to the exclusive jurisdiction of the Osaka
District Court in Japan for any matter arising out of or relating to this
Agreement and the transactions contemplated hereby, if Shionogi is a defendant,
and agrees not to commence any litigation relating thereto except in such
courts. Each of the Parties hereto hereby irrevocably and unconditionally waives
any objection to the laying of venue of any matter arising out of this Agreement
or the transactions contemplated hereby in the said courts and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such matter brought in any such court has been brought in an
inconvenient forum. The Parties agree that a final judgment in any such matter
shall be conclusive and may be enforced in other jurisdictions by suits on the
judgment or in any other manner provided by law. Notwithstanding the foregoing,
any dispute, controversy or claim relating to the scope, validity,
enforceability or infringement of any patent right shall be submitted
exclusively to the competent court having jurisdiction over the disputed patent.

11.4 Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH OF OBLIGATIONS
UNDER ARTICLE 9 OR FRAUD OR COMPARABLE INTENTIONAL MISCONDUCT, NEITHER PARTY
SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT
OR ANY LICENSE GRANTED HEREUNDER. The limitations set forth in this Section 11.4
shall not apply with respect to either Party’s indemnification obligations under
Sections 8.1 or 8.2 for Third Party Claims.

11.5 Interpretation. Amylin and Shionogi have each participated in negotiations
and due diligence and consulted their respective counsel regarding this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any provisions of this Agreement.

 

-34-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

11.6 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder, by operation of law or otherwise, without the
prior written consent of the other Party, except that a Party may make such an
assignment or transfer, by operation of law or otherwise, without the other
Party’s consent to its Affiliate(s) or to an entity that acquires all or
substantially all of the business of such Party, whether in a merger,
consolidation, reorganization, acquisition, sale or otherwise. Notwithstanding
the foregoing, Amylin shall have the right to assign its rights to payment
pursuant to Article 5 without Shionogi’s consent. This Agreement shall be
binding on the successors and permitted assigns of the assigning Party, and the
name of a Party appearing herein shall be deemed to include the name(s) of such
Party’s successors and permitted assigns to the extent necessary to carry out
the intent of this Agreement. Any assignment or attempted assignment by either
Party in violation of the terms of this Section 11.6 shall be null and void and
of no legal effect.

11.7 Performance by Affiliates. Each of Amylin and Shionogi acknowledge that
obligations under this Agreement may be performed by Affiliates of Amylin and
Shionogi. Each of Amylin and Shionogi guarantee performance of this Agreement by
its Affiliates, notwithstanding any assignment to Affiliates in accordance with
Section 11.6 of this Agreement.

11.8 Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the Parties shall
negotiate in good faith with a view to the substitution therefor of a suitable
and equitable provision in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid provision; provided,
however, that the validity, legality and enforceability of any such provision in
every other respect and of the remaining provisions contained herein shall not
be in any way impaired thereby, it being intended that all of the rights and
privileges of the Parties hereto shall be enforceable to the fullest extent
permitted by law.

11.9 Headings. The heading for each article and section in this Agreement has
been inserted for convenience of reference only and is not intended to limit or
expand on the meaning of the language contained in the particular article or
section.

11.10 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of the Agreement.

11.11 Independent Contractors. The relationship between Shionogi and Amylin
created by this Agreement is solely that of independent contractors. This
Agreement does not create any agency, distributorship, employee-employer,
partnership, joint venture or similar business relationship between the Parties.
Neither Party is a legal representative of the other Party, and neither Party
can assume or create any obligation, representation, warranty or guarantee,
express or implied, on behalf of the other Party for any purpose whatsoever.
Each Party shall use its own discretion and shall have complete and
authoritative control over its employees and the details of performing its
obligations under this Agreement.

 

-35-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

11.12 Use of Name. No right, express or implied, is granted to Shionogi by this
Agreement to use in any manner any Trademark of Amylin or its Affiliates.
Shionogi shall not use or allow its representatives to use, any name or
Trademark of Amylin or its Affiliates, or the name of any of their employees, or
any derivatives thereof, for purposes of any promotion, publicity or advertising
without Amylin’s prior written consent, which may be withheld at Amylin’s sole
discretion. Shionogi may use Amylin’s name to the extent it is included on
labels attached to the vials Amylin fills and labels in accordance with its
performance set forth in Section 3.2.

11.13 No Waiver. A Party’s consent to or waiver, express or implied, of the
other Party’s breach of its obligations hereunder shall not be deemed to be or
construed as a consent to or waiver of any other breach of the same or any other
obligations of the other Party. A Party’s failure to complain of any act, or
failure to act, by the other Party, to declare the other Party in default, to
insist upon the strict performance of any obligation or condition of this
Agreement or to exercise any right or remedy consequent upon a breach thereof,
no matter how long such failure continues, shall not constitute a waiver by such
Party of its rights hereunder, of any such breach, or of any other obligation or
condition. A Party’s consent in any one instance shall not limit or waive the
necessity to obtain such Party’s consent in any future instance and in any event
no consent or waiver shall be effective for any purpose hereunder unless such
consent or waiver is in writing and signed by the Party granting such consent or
waiver.

11.14 Fees and Expenses. Regardless of whether or not the transactions
contemplated by this Agreement are consummated, each Party shall bear its own
fees and expenses incurred in connection with the negotiation and execution of
this Agreement.

11.15 No Set-Off. Neither Party shall have any right to set-off any amount owed
to such first Party by the other Party or an Affiliate thereof under this
Agreement, another agreement or otherwise from any amount owed by such first
Party to the other Party hereunder, without the prior written consent of the
other Party.

11.16 No Other Rights. The Parties acknowledge and agree that, except as
expressly set forth in this Agreement, neither Party grants any rights or
licenses to the other Party under this Agreement nor shall either Party have any
rights or obligations under this Agreement.

11.17 Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each Party hereto and its respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement (with the exception of Shionogi
Indemnitees and Amylin Indemnitees under Sections 8.1 and 8.2, respectively).

 

-36-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

11.18 Rules of Construction. The use in this Agreement of the term “including”
(or any cognates thereof, such as “include” or “includes”) means “including (or
the applicable cognate thereof), without limitation.” The words “herein,”
“hereof,” “hereunder,” and other words of similar import refer to this Agreement
as a whole, including the exhibits, and not to any particular section,
subsection, paragraph, subparagraph or clause contained in this Agreement. All
references to sections and exhibits mean those sections of this Agreement and
the exhibits attached to this Agreement, except where otherwise stated.

11.19 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

11.20 Precedence. In the event of any conflict between this Agreement and any of
the exhibits attached hereto, this Agreement shall control.

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives as of the Effective Date.

 

SHIONOGI & CO., LTD. AMYLIN PHARMACEUTICALS, INC. By:

/s/ Yasuhiro Mino

By:

/s/ Mark Gergen

Print Name: Yasuhiro Mino Print Name: Mark Gergen Title: Director of the Board
Senior Executive Officer Title: Sr. Vice President, Corporate Development

 

-37-



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

EXHIBIT A

PROTEIN SEQUENCE OF LEPTIN

[*]

 

A-1



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

EXHIBIT B

ROCKEFELLER PATENT RIGHTS

Part 1

[See attached list of Rockefeller Patents]

 

B-1



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Docket
Number    Application
Number   Title   Country    Application
Date   Status    Patent
Number   Sub
Status    Grant
Date   Expiry
Date

[*]

   [*]   [*]   Japan    [*]   Granted    [*]   Granted    [*]   [*]

[*]

   [*]   [*]   Japan    [*]   Granted    [*]   Granted    [*]   [*]

[*]

   [*]   [*]   Japan    [*]   Granted    [*]   Granted    [*]   [*]

[*]

   [*]   [*]   Korea
South    [*]   Granted    [*]   Granted    [*]   [*]

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

EXHIBIT B

LEPTIN PATENT RIGHTS

Part 2

[See attached list of Leptin Patent Rights]

 

B-1



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Docket
Number    Application
Number   Title   Country    Application
Date   Status    Patent
Number    Sub
Status    Grant
Date    Expiry
Date

[*]

   [*]   [*]   Japan    [*]   Filed       Pending       [*]

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

EXHIBIT C

AMGEN AGREEMENT

 

C-1